
	

113 SRES 137 ATS: Designating May 2013 as “Older Americans Month”.
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 137
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Nelson (for himself,
			 Ms. Collins, Mr. Sanders, and Mr.
			 Coons) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Designating May 2013 as Older
		  Americans Month.
	
	
		Whereas President John F. Kennedy first designated May as
			 Senior Citizens Month in 1963;
		Whereas, in 1963, only 17,000,000 living people in the
			 United States had reached their 65th birthday, approximately
			 1/3 of older people in the United States lived in poverty,
			 and there were few programs to meet the needs of older people in the United
			 States;
		Whereas, as of 2013, there are more than 41,000,000 people
			 in the United States who are 65 years of age or older;
		Whereas, as of 2013, there are more than 9,000,000
			 veterans of the Armed Forces who are 65 years of age or older;
		Whereas older people in the United States rely on Federal
			 programs such as Social Security, Medicare, Medicaid, and, in the case of
			 veterans, TRICARE and the health care system of the Department of Veterans
			 Affairs, for financial security and high-quality, affordable health
			 care;
		Whereas the Older Americans Act of 1965 (42 U.S.C. 3001 et
			 seq.) provides federally funded community-based social services and nutritional
			 support programs to nearly 2,600,000 older people in the United States each
			 year;
		Whereas many people in the United States are living
			 longer, working longer, and enjoying healthier, more active lifestyles than in
			 past generations;
		Whereas older people play an important role by continuing
			 to contribute experience, knowledge, wisdom, and accomplishments;
		Whereas older people are active community members involved
			 in volunteering, mentorship, arts and culture, and civic engagement; and
		Whereas recognizing the successes of older people in the
			 community encourages ongoing participation and further accomplishments: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates May
			 2013 as Older Americans Month;
			(2)recognizes May
			 2013 as the 50th anniversary of Older Americans Month;
			 and
			(3)encourages the
			 people of the United States to provide opportunities for older people to
			 continue to flourish by—
				(A)emphasizing the
			 importance of older people and their leadership by publicly recognizing their
			 continued achievements;
				(B)presenting
			 opportunities for older people to share their wisdom, experience, and skills;
			 and
				(C)recognizing older
			 people as a valuable asset in strengthening the communities of the United
			 States.
				
